Citation Nr: 1021600	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  04-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin and nail 
disorder, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin








INTRODUCTION

The Veteran served on active duty from December 1971 to 
January 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Board previously remanded the Veteran's claim in May 2007 
and January 2009.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As mentioned above, the present issue arose from a September 
2003 rating action, denying twelve of the Veteran's VA 
benefits claims, including a service connection claim for a 
skin and nail disorder, to include as secondary to herbicide 
exposure.  The Veteran perfected an appeal on all twelve 
denied claims and requested a Board hearing by video; 
however, his request was not honored, prior to certification 
of the appeal.  Consequently, in February 2006, the Board 
remanded the Veteran's claims to provide the requested 
hearing, but the Veteran did not appear for his scheduled 
hearing, or request any postponement.  Accordingly, the 
Board, considered the Veteran's hearing request withdrawn  
and, in May 2007, remanded the Veteran's claims for further 
development.  See 38 C.F.R. §§ 20.703, 20.704.  

In January 2009, upon completion of requested development, 
the Board adjudicated eleven of the Veteran's claims and 
remanded the service connection for a skin and nail disorder, 
to include as secondary to herbicide exposure, for further 
development.  Prior to (i) completion of the requested 
development on this issue, or and (ii) any subsequent Board 
review, the Veteran submitted a new hearing request, dated in 
February 2009.  Given the fact that the Board received the 
Veteran's new hearing request while the claim was pending, 
the non-adversarial nature of VA benefit claims adjudication 
and relevant VA regulations, the Board will again remand the 
Veteran's claim to the RO to provide him another opportunity 
to testify in support of his claim.  See 38 C.F.R. § 20.703 
(2009).  

The Board reminds the Veteran that his attendance at the 
hearing scheduled in connection with this remand is 
important, and he should contact VA immediately should be 
become unable to attend the scheduled Board hearing.  See 
38 C.F.R. §§ 20.703(d), 20.704(d).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for 
a Board hearing before a Veterans Law 
Judge.  The Veteran, and his 
representative, should be notified in 
writing of the date, time, and location 
of the hearing.  Such notice should be 
associated with the claims file.

After the hearing is conducted, or if 
the Veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file 
should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


